Citation Nr: 0116438	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-19 520	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to August 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1998 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which held that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for asthma.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1955 to August 1955. 

2.	On March 30, 2000, the RO was notified by the veteran's 
widow that that the veteran died on February [redacted], 2000. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  By means of an application for service connection 
for the cause of death received on March 30, 2000, the 
veteran's widow informed the RO that the veteran had died on 
February [redacted], 2000.  As a matter of law, veterans' claims do 
not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).



ORDER

The appeal is dismissed.


		
MARK W. GREENSTREET
Member, Board of Veterans' Appeals

 


